The DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24, and 27-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-28 of U.S. Patent No. 10,278,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same physiologically adaptive intra-capsular optic comprising: an injectable, in situ polymerizing filling medium;  and a capsular interface configured and dimensioned to be received within the natural eye capsule, and to be filled with the injectable filling medium, wherein the capsular interface filled with the filling medium defines a first optical power, wherein the capsular interface filled with the filling medium is an elastic accommodative lens so as to respond to action of the ciliary muscles and adjust to an altered shape.	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims 39-40 discloses the filling medium is composed of nanomaterials or self-assembling nanomaterials. There is no mention of these features in the disclosure.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 12, Applicant recites “wherein the filling medium has a microscopic structure resembling stacked rods with pivotal interconnect”, it is unclear what structure this claim is intending to claim.  Applicant should amend the claim to recite structural features (that are supported in the 
Referring to claim 28, applicant recites “first and second optical powers are predetermined by at least the honeycomb pattern, such that the honeycomb pattern is used as a variable to generate various dioptric powers of the lens”. The specification does not describe this feature in adequate detail that provides clarity as to the scope of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 9-11, 15, 30-32 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakada et al. (US 5,035,710).  
Referring to claim 1, Nakada et al. discloses a physiologically adaptive intra-capsular optic comprising: an injectable filling medium; and a capsular interface(12) configured and dimensioned to be received within the natural eye capsule, and to be filled with the injectable filling medium(14), wherein the capsular interface filled with the filling medium defines a first optical power(light transmitting central portion is the optical portion, see col. 4 lines 52-53), wherein the capsular interface filled with the filling medium is an elastic accommodative lens so as to respond to action of the ciliary muscles and adjust to an altered shape(Nakada et al. discloses the wall thickness and material that that allows the balloon to conform to the shape of the capsule). Therefore, the intraocular lens of Nakada et al. is fully capable of responding to the action of the ciliary muscles and adjust to an altered shape.
Referring to claim 2, Nakada et al. discloses the capsular interface and the filling medium define a second optical power of the elastic accommodative lens in the altered shape after responding to action of the ciliary muscles. (Nakada et al. teaches an elastic capsular interface that conforms to the shape of the capsular bag, with a filling medium, therefore the structure presented in Nakada et al. is fully capable of performing the function of defining a second optical power of the elastic accommodative lens in the altered shape after respond to action of the ciliary muscle).
Referring to claim 3, Nakada et al. discloses wherein the first and second optical powers are capable of being predetermined by at least the shape and refractive index of the capsular interface, and the refractive index of the injectable filling medium, such that the first and second optical powers vary depending on the shape and refractive index of the capsular interface, and the refractive index of the injectable filling medium(col. 11 lines 39-49 discloses the IOL following the natural movement of the eye to provide vision correction).
Referring to claim 4, Nakada et al. discloses an intra-capsular optic as recited in claim 1, wherein the capsular interface is at least one of rolled or folded and inserted through a small incision in the eye and filled in situ by injecting the filling medium into said capsular interface (col. 4 lines 1-9 disclose the balloon inserted in a deflated state and filled after insertion; col 4 lines 54-57 discloses folding the balloon).
Referring to claim 9, Nakada et al. discloses wherein the capsular interface further comprises a deployment means such that when the capsular interface is filled with the filling medium, the conduit for delivery is sealed, and the delivery means is detached from said capsular interface (col. 10, lines 13-17).
Referring to claim 10, Nakada et al. discloses wherein the deployment means includes a catheter, and the interior volume of the capsular interface is fluidically connected to said catheter (col. 4, lines 1-6).
Referring to claim 11, Nakada et al. discloses wherein the capsular interface includes a valve for sealing the conduit for delivery (col. 11 lines 66-68).
Referring to claim 15, Nakada et al. discloses wherein at least one of the filling medium or the material of the capsular interface is selected to obtain a desired optical power (col. 5 lines 22-26).
Referring to claim 30, Nakada et al. discloses wherein the shape of the optic is defined by the capsular interface, and the shape defined by the capsular interface at least in part defines the optical power of the optic such that the optic has a predetermined optical power (col. 11, lines 39-49).
Referring to claim 31, Nakada et al. discloses wherein the first optical power is capable provides for corrected distance vision (col. 11 line 39-49; discloses the IOL following the natural movement of the eye to provide vision correction).
Referring to claim 32, Nakada et al. discloses wherein the first optical power is capable of providing for corrected near vision (col. 11 lines 39-49 discloses the IOL following the natural movement of the eye to provide vision correction).
Referring to claim 38, Nakada et al. discloses wherein the filling medium is a nonstructural medium such as saline, glycerin, or hyaluronic acid (col. 5 line 33).

Claim(s) 1, 4-5, 23, 27 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peyman (US 2005/0113911).  
Referring to claim 1, Peyman discloses a physiologically adaptive intra-capsular optic comprising: an injectable filling medium; and a capsular interface configured and dimensioned to be received within the natural eye capsule, and to be filled with the injectable filling medium, wherein the capsular interface filled with the filling medium defines a first optical power, wherein the capsular interface filled with the filling medium is an elastic accommodative lens so as to respond to action of the ciliary muscles and adjust to an altered shape (paragraph 12).
Referring to claim 4, Peyman discloses an intra-capsular optic as recited in claim 1, wherein the capsular interface is capable of being at least one of rolled or folded and inserted through a small incision in the eye and filled in situ by injecting the filling medium into said capsular interface (paragraph 37 and 39).
Referring to claim 5, Peyman discloses wherein the injectable filling medium changes from a liquid state to a solid state (filling medium is injected and then polymerized).
Referring to claim 23, Peyman discloses wherein the shape of the optic is defined at least in part by the capsular interface, and the shape defined by the capsular interface at least in part defines the optical power of the optic (paragraph 44).
Referring to claim 27, Peyman discloses wherein a portion of the capsular interface within the field of view is less elastic than a portion of the capsular interface outside of the field of view(paragraph 42 discloses that the central portion can be selectively polymerized, causing it to swell. If the center portion is polymerized, it would be less elastic than the region outside of the field of view).
Referring to claim 29, Peyman discloses wherein the injectable filling medium is an in-situ polymerizing filling medium (paragraph 12).

Claim(s) 25-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Woods (US 2011/0035001). 
Referring to claim 25, Woods discloses an injectable, physiologically adaptive intra-capsular optic comprising an injectable filling fluid(40) and a capsular interface(42), said capsular interface(42) comprising an internal optic(40, 32) disposed such that said internal optic translates along a central line of vision in response to physiologic changes of an eye(paragraph 57 and 67).
Referring to claim 26, Woods discloses a lens fully capable of having the internal optic being bi-stable and translating from a first anterior position to a second posterior position in response to external .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 6-7, 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyman. 
Referring to claims 6-7 and 14, Peyman lacks a detailed description of wherein the said solid state is structured and biphasic comprised of between 50 and 95% liquid and a solid distributed state, wherein anterior and posterior inner walls of said capsular interface are bonded at least partially to the bi-phasic filling medium and wherein said liquid fraction is selected to obtain a desired optical power. Peyman discloses that the volume of the material can be adjusted as well as selected regions of the lens being polymerized (paragraph 42 and 48).  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Peyman to have the solid state be structured and biphasic comprised of between 50 and 95% liquid and a solid distributed state, wherein anterior and posterior inner walls of said capsular interface are bonded at least partially to the bi-phasic filling medium and wherein said liquid fraction is selected to obtain a desired optical power in order to adjust the power of the lens to correct the patients vision. 
Referring to claim 18, Peyman lacks a detailed description of wherein the capsular interface is filled to obtain an aspect ratio less than 0.6 wherein the capsular interface when filled has dimension of approximately 4 mm anteroposteriorly and 9 mm equatorially.  Peyman discloses that the interior portion can extend or occupy any percentage of the bag (paragraph 48). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the aspect ratio and have the dimensions of approximately 4mm anteroposteriorly and 9 mm equatorially as it would only require routine skill in the art to fill the capsular bag to reflect the dimensions in order to provide a lens that will provide the needed power to correct the patients vision. 

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyman in view of Chen et al. (US 2008/0048350). 
Referring to claim 8, Peyman lacks a detailed description of the filling medium being a silico-urethane prepolymer comprised of a block polymer containing at least one silicon containing block and at least one ethylene oxide containing block. 
Chen et al. discloses a silicone hydrogel contact lens in the same field of endeavor with a silicone hydrogel that comprises a silico-urethane prepolymer comprised of a block polymer containing at least one silicon containing block and at least one ethylene oxide containing block (paragraph 175) for the purpose of providing a lens with increased wettability and being fully compatible with the eye.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filling medium of Peyman to comprise a silico-urethane prepolymer as taught in Chen et al. order to provide a medium with increased wettability. 

Claim 21 and 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada et al. in view of Liao (US 2010/0211170).  
Referring to claims 21 and 33-35 Nakada et al. lacks a detailed description of the capsular interface being coated with a medicament, lubricous material, a material designed to mitigate irritation of the capsule or a material designed to reduce posterior opacification. Liao disclose an intraocular lens system that can be coated with a medicament (heparin, paragraph 159), as well as coatings to improve biocompatibility and increase lubricity (paragraph 159) for the purpose of improving biocompatibility of the lens system in the eye and prevent inflammatory cell attachment. Therefore it would have been obvious to a person ordinary skill in art at the time of the invention to modify the capsular interface of Nakada et al. to include a coating as taught in Liao in order to increase biocompatibility of the lens system with contacting the capsular bag and preventing inflammatory cell attachment. 

Claims 12-13, 16-17, 24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada et al. in view of O'Donnell (US 5,725,575). 

Referring to claims 12-13 and 16-17 as understood by the Examiner, modified Nakada et al. lacks a detailed description of wherein the filling medium has a microscopic structure resembling stacked rods with pivotal interconnect or wherein the density of said pivotal interconnections is varied to obtain a desired optical power. O'Donnell discloses a layer with upright columns for the purpose of adjusting the refractive power of the lens. It lacks a detailed description of their being pivotal interconnections. However it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the filling medium of Nakada et al. to have the columns (stacked rods) as taught in O'Donnell and for them to have a pivotal interconnection in order to provide movement of the layers to modify vision correction.
Referring to claims 24 and 28, Nakada et al. lacks a detailed description of the capsular interface including multiple layers that in part define the optical power of the optic or wherein the capsular interface extends in a honeycomb pattern within the optic into the filling medium, and wherein the first and second optical powers are predetermined by at least the honeycomb pattern, such that the honeycomb pattern is used as a variable to generate various dioptric powers of the lens.  O'Donnell discloses multiple layers (the outer layer and at least the center layer) that can be made of the same or different materials for the purpose of providing optical vision correction to the patient (col. 3 lines 32-67).  Regions of the layers can be altered in order to change the power of the lens.  O’Donnell also discloses various orientations of the layers in lens.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the optic of Nakada et al. as taught in O'Donnell for the purpose of altering the power provided by the lens.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada et al. in view of Sarfarazi (US 2007/0213816). 
Referring to claim 20, Nakada et al. lacks a detailed description of wherein the capsular interface is scalloped on the equatorial periphery. Sarfarazi discloses a capsular interface that is scalloped on the equatorial periphery for the purpose of selectively reduce fluid flow volume (Fig. 3). Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the capsular interface of Nakada et al. as taught in Sarfarazi in order to selectively reduce fluid flow volume.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada et al. in view of Gwon et al. (US 2007/0219633).
Referring to claim 22, Nakada et al. discloses a filling medium that comprises hyaluronic acid (col. 5 lines 30-33) but lacks a detailed description of wherein at least part of the filling medium contains 
Referring to claim 36, Nakada et al. disclose a filling medium that comprises hyaluronic acid as well as other compositions (col. 5 lines 30-22). Nakada et al. lacks a detailed description of wherein the filling medium includes a material designed to reduce the intensity of ultra-violet light transmission.  Gwon et al. teaches a filling medium in the same field of endeavor that can comprise an UV absorbing compound or other conventional additives (paragraph 64) for the purpose of regulating unwanted UV light transmission. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filling medium of Nakada et al. to comprise a UV compound in order regulate unwanted UV light transmission. 

Claims 37 and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakada et al. in view of Ravi (US 2007/0269488). 
 Referring to claims 37, and 39-40 Nakada et al. discloses various filling mediums including gels, but lacks a detailed description of the filling medium being a hydrogel.  Ravi discloses a hydrogel injectable material that comprises nanomaterials (paragraph 20) for the purpose of providing an in situ forming gels that will provide vision correction to the patient and allow for controlling of the refractive index of the lens. Therefore it would have been obvious to a person of ordinary sill in the art at the time of the invention to modify the filling medium to be a hydrogel as taught in Ravi in order to provide a filling medium that is elastic and able to provide vision correction to the patient. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; 20080075756 and 20050131535.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/              Examiner, Art Unit 3774                                                                                                                                                                                          
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774